944 F.2d 903
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmie L. WELLS, Petitioner,v.SKEENS FORK COAL COMPANY, Director, Office of Workers'Compensation Programs, United States Department ofLabor, Old Republic Insurance Company,Respondents.
No. 91-1506.
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1991.Decided Sept. 23, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (88-546-BLA)
Jimmie L. Wells, appellant pro se.
Mark Elliott Solomons, Laura Metcoff Klaus, Arter & Hadden, Eileen Mary McCarthy and Barbara J. Johnson, United States Department of Labor, Washington, D.C., for appellees.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Jimmie L. Wells seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. §§ 901 et seq.   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Wells v. Skeens Fork Coal Co., 88-546-BLA (Bene.Rev.Bd. March 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.